DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
 Claims 1-20 have been examined in this application. This communication is the first action on the merits.
Status of Claims
	This action is in reply to the application filed on July 18th 2019.
	Claims 1-20 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/18/2019 is being considered by the examiner since the submission is in compliance with the provisions of 37 CFR 1.97.  
Claim Objections
Claim 7 is objected to because of the following informalities:  “identifying a service provider, from the one or more service providers, associated with the at least one common preference verified to be matched, , to be the optimum service provider.” Specifically the double commas as seen in bold, appropriate correction is required.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) an abstract idea. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 1-9 are directed to a method of matching service providers with consumers, which is a process; Claims 10-18 are directed to a system of matching service providers with consumers, which is a system; Claims 19-20 are directed to a non-transitory computer readable medium, which is an article of manufacturer.  Therefore claims 1-20 are directed to one of the four statutory categories of invention. As such, the claims are directed to statutory subject matter under Step 1 of the Alice flowchart; however, claims 1-20 are directed to a judicial exception (i.e. an abstract idea). Accordingly, the claims will be further analyzed under step 2 of the Alice/Mayo framework:
            Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea (Step 2A prong 1) and fail to integrate the abstract idea into a practical application (Step 2A prong 2).
bolded limitations:
A method of managing services in an online servicing system, the method comprising: determining, by a service management system, a service-context data for a service request received for a service from a consumer in an online servicing system, based on one or more real-time parameters affecting the service and a service data associated with the service of the consumer;
 determining, by the service management system, one or more consumer preferences associated with the consumer, based on the service-context data and consumer data, wherein the consumer data comprises past behavioral attributes of the consumer relating to the service; 
determining, by the service management system, one or more service provider preferences associated with each of the one or more service providers, based on the service- context data and service provider data, wherein the service provider data comprises past behavioural attributes of each of the one or more service providers relating to the service; 
and identifying, by the service management system, an optimum service provider from the one or more service providers by matching the one or more consumer preferences with the one or more service provider preferences, wherein the optimum service provider is configured to provide the service to the consumer.

Additionally, representative claim 1 recites the abstract idea of determining service context data, consumer preferences, and service provider preferences in order to match the optimum service provider to the consumer utilizing said determined information, as noted above. The recited limitations of representative claim 1 recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including an 

Under Step 2A (prong 2), the Examiner acknowledges that representative claim 1 does recite additional elements (as listed in bold below).
A method of managing services in an online servicing system, the method comprising: determining, by a service management system, a service-context data for a service request received for a service from a consumer in an online servicing system, based on one or more real-time parameters affecting the service and a service data associated with the service of the consumer;
 determining, by the service management system, one or more consumer preferences associated with the consumer, based on the service-context data and consumer data, wherein the consumer data comprises past behavioral attributes of the consumer relating to the service; 
determining, by the service management system, one or more service provider preferences associated with each of the one or more service providers, based on the service- context data and service provider data, wherein the service provider data comprises past behavioural attributes of each of the one or more service providers relating to the service; 
and identifying, by the service management system, an optimum service provider from the one or more service providers by matching the one or more consumer preferences with the one or more service provider preferences, wherein the optimum service provider is configured to provide the service to the consumer.
Taken individually or as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. This is because claim 1 merely includes instructions to implement an abstract idea on a computer (or merely uses a computer as a tool to perform an abstract idea). The elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention, per example [0078]-[0087] describe the general nature of the invention, specifically  the service management system consisting of a computer system which includes a processor, input/output interface, the processor in communication with a memory,  the computer readable storage medium, being any type of physical memory, amongst other features. 
Secondly, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 

Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract 
Thus, under Step 2B, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).
As such, representative claim 1 is ineligible. 
The analysis above applies to all statutory categories of invention.  Accordingly, claims 10-18, and 19-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
The dependent claims 2-9,11-18, and 20 do not aid in the eligibility of independent claims 1,10, and 19 respectively. For example, claims 2-9,11-18, and 20 merely provide further embellishments of the limitations recited in independent claims 2-9, 11-18, and 20. Thus, dependent claims 2-9,11-18, and 20 are also ineligible.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3,6-8,10,12,15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0089605 A1 Rajesh Poornachandran, from now on this will be referred to as Poornachandran.
As per claim 1, Poornachandran  teaches determining, by a service management system, a service-context data for a service request received for a service from a consumer in an online servicing system, based on one or more real-time parameters affecting the service and a service data associated with the service of the consumer; (Poornachandran: at least in [0052] (See where the service receives a request from a passenger user for a ride, the ride share service determines a context of the passenger user, which may include emotions of the passenger from one or more of the passengers computing devices (understood to be real time parameters affecting the service), wherein the context may also include the position of the user(understood to be service data associated with the service of the consumer), Also see [0036] where the ride request may include geographic information of the rider user, as well as other criteria such as driver preferences, vehicle preferences.)
 determining, by the service management system, one or more consumer preferences associated with the consumer, based on the service-context data and consumer data, wherein the consumer data comprises past behavioral attributes of the consumer relating to the service; (Poornachandran: at least in [0036] (See where the ride request includes geographic information of the rider user, and the rider users computing device, additionally the ride request may include other criteria such as driver preferences and vehicle preferences.)  [0037] (See where the context determination and inference module may receive context events from data aggregation module from the passenger user and from the driver users.), Additionally see [0019] where the ranking and scoring module may infer one or more machine learned models based upon past contexts labeled with emotional response and user provided feedback to provide appropriate recommendations (understood to be using past contexts, emotional responses, and feedback in order to better determine a present compatibility score, which showcases users preferences.), also see [0012] where for drivers contexts may include emotions, time of day, traveling companions, current driving style, music volume amongst other examples, where the system may utilize sensors to determine information about the users’ contexts, where the system may utilize emotional responses and explicit feedback to train a model that predicts a compatibility score between the driver user and the passenger user given the user’s contexts, the model may product a score that describes their suitability, given their respective contexts during the ride.) 
determining, by the service management system, one or more service provider preferences associated with each of the one or more service providers, based on the service- context data and service provider data, wherein the service provider data comprises past behavioral attributes of each of the one or more service providers relating to the service; (Poornachandran: at least in [0036] (See where the ride request 
and identifying, by the service management system, an optimum service provider from the one or more service providers by matching the one or more consumer preferences with the one or more service provider preferences, wherein the optimum service provider is configured to provide the service to the consumer. (Poornachandran: at least in [0029] (See where  the system may seek to optimize the scores of passengers within a given geographical area and a given timeframe, thus if passenger 1 and 2 and drivers 1 and 2 are all within the same geographical area, passenger 1 and 2 are both seeking rides the same general time timeframe and the two drivers are offering rides during that timeframe (understood to be drivers capable of providing the service to the consumer), Where the system may optimize the result across the set of all four, where the system may match driver 1 with passenger 1 and so forth, based on a total score for all driver/passenger participants, and comparing the total score to the other alternatives, where the selection is the score yielding the maximum compatibility for all 
As per claim 3, Poornachandran teaches wherein determining the one or more consumer preferences is performed using a neural network by: assigning weights to each of the real-time parameters in relation to each of the past behavioral attributes of the consumer, based on at least one of priority, number of 38occurrences, and nearest frequency of occurrences of corresponding past behavioral attributes; (Poornachandran: at least in [0024] (See where the ranking and scoring module may use contexts of the driver users in the candidate set and the passenger user by the context determination and inference module to calculate a compatibility score between drivers in this set and passengers current context based upon each drivers context information and the passengers context information (understood to be a score of real time or current information), the scoring may use machine learning models, where previous rides, user contexts, driver contexts (these are understood to be past behavioral attributes as the context for each ride are collected and used to train the model)), may be labelled as passenger ratings and emotional responses given to those rides, the system may use positive and negative feedbacks to help train the model))  [0025] (See where the model may be a set of coefficients to apply to one of the contexts or features for use in a weighted summation algorithm (context or features are understood to be real time parameters, as these are described as indicators of emotion or mood)), the coefficients 
 and determining the one or more consumer preferences based on the weights. (Poornachandran: at least in [0027] (See where the driver and passenger contexts may be based on terms, where each time a term matches between a driver and a passenger a compatibility score may be incremented, also certain terms from the context may be weighted more heavily such as the weighting being determined by the users, like a preference indicating which items are more important), also see [0029])

As per claim 6, Poornachandran teaches wherein determining the one or more service provider preferences is performed by: receiving service profile for each of the one or more service providers; (Poornachandran: at least in [0034] (See where the driver profile data store may store information about drivers such as preference information, like preferences for local vs long distance fares, type of passengers, smoking preferences), [0024] (See where the ranking and scoring module may use contexts of the driver users in the candidate set and the passenger user to calculate a compatibility score between drivers in this set and the passengers current context based upon each drivers context information and the passengers context information.)
 and analyzing the service profile and the past behavioral attributes of the service provider to determine the one or more service provider preferences. (Poornachandran: at least in [0034] (See where the driver profile data store may store information about drivers such as preference information, like preferences for local vs long distance fares, type of passengers, smoking preferences), [0035] (See where driver context information may include the drivers current vehicle, radio station or music choices, music volume of the driver, any indications the driver is smoking, the average g force experienced in the car, where the received context information are processed by the context determination and inference module and the result may be stored in the drivers profile data store for later matching with a passenger user, compatibility scoring, and recommendations.) Also see [0024]-[0025] for more discussion of utilizing the driver profile in matching scenarios)   
As per claim 7, Poornachandran teaches wherein matching of the one or more consumer preferences with the one or more service provider preferences comprises: comparing the one or more consumer preferences with the one or more service provider preferences to identify at least one common preference; (Poornachandran: at least in [0025] (See where predetermined set of if then rules may be applied to produce a variable that is independent, such as an emotional compatibility score, where if the driver is in a good mood and the passenger is in a good mood then an emotional compatibility score may be high ), [0026] (See where interests of the driver and passenger may be used in the model to determine a match.), also see [0036] where a ride request by the rider may include criteria such as driver preferences, vehicle preferences, the system consults the driver profile data store to select one or more 
  39verifying the at least one common preference to be matched between the consumer and corresponding service providers, using threshold value associated with the at least one common preference; (Poornachandran: at least in [0026 (See the driver  and passenger potential match may be disqualified based on the preferences of the driver not being compatible with the rider.), [0027] (See where the context may be converted into compatibility scores using predetermined rules, the system may have a predetermined table which specifies a score for each possible driver passenger combination. Additionally the system may match drivers and passengers based on incremented compatibility scores, where certain contexts and terms may be more heavily weighted. ), also see [0036] where a ride request by the rider may include criteria such as driver preferences, vehicle preferences, the system consults the driver profile data store to select one or more drivers to include in a candidate set of drivers, the drivers that are within a radius of the passenger that are free and that meet the vehicle characteristics preferences of the passenger the candidate set is then used via the recommendation module), also see [0037] where context values (which are used for matching users) are associated with a threshold, thus determining if a driver is listening to loud music, or if a driver is aggressive, is based upon sensor data being greater than or equal to a threshold value.) 
and identifying a service provider, from the one or more service providers, associated with the at least one common preference verified to be matched, to be the optimum service provider. (Poornachandran: at least in [0028] (See where the recommendation module of the ride sharing service may then assign one of the drivers to the passenger based on the scores, where the ride sharing service may assign the highest scoring driver to the passenger, the service may also assign riders to passengers using a system level approach. ), also see [0039] for more explanation of the matching process)
As per claim 8, Poornachandran teaches receiving, by the service management system, current activities of the consumer and the optimum service provider during the service; (Poornachandran: at least in [0030] (See where during the ride share, the sensors may continue to monitor the contexts of the driver and passenger, the may continue collecting data and generating contexts, the emotional state of the passenger and driver are monitored, historical feedback and historical sensor data may be analyzed to determine why a rider may be having dissatisfaction per example. ), 
determining, by the service management system, current service context for the service, based on the current activities; (Poornachandran: at least in [0030] (See where an emotional state of the passenger and the driver are monitored, where the system continues to collects data and generate contexts), additionally see [0035] for a discussion on the driver context information being collected.)
and updating, by the service management system, the service data with the current service context. (Poornachandran: at least in [0030] (See where a during ride context of the users may be determined and monitored, and a compatibility score may be generated based upon the same model used in the pre-ride compatibility score and published with a  review and used to refine the model), see [0032] for examples of when 

As per claims 10,12, and 15-17: Claims 10,12, and 15-17 are a system. Claims 10,12, and 15-17 recite limitations that are parallel in nature to those addressed above in claims 1,3, and 6-9, which are directed to a method. Claims 10,12, and 15-17 are therefore rejected for the same reasons and rationale as set forth above in claims 1,3, and 6-9. Additionally, Poornachandran teaches a processor (Poornachandran: at least in [0061] (See where the whole part of the computer systems or one or more hardware processors may be configured by software as a module that operates to perform the specified operations), a memory communicatively coupled to the processor, wherein the memory stores processor-executable instructions, which, on execution, cause the processor to carry out the system (Poornachandran: at least in [0061] (See where the software may reside on a machine readable medium, the software when executed by the hardware of the module causes the hardware to perform the specified operations), [0066] (See where the machine readable medium may be non-volatile memory such as RAM, hard disks, or an Solid state drive)
As per claims 19-20: Claims 19-20 are a non-transitory computer readable medium. Claim 19-20 recites limitations that are parallel in nature to those addressed above in claims 1-,3, and 6-9, which are directed to a method. Claims 19-20 are therefore rejected for the same reasons and rationale as set forth above in claims 1-,3, A non-transitory computer readable medium including instructions stored thereon that when processed by at least one processor cause a device to perform operations comprising the invention. (Poornachandran: at least in [0061] (See where the whole part of the computer systems or one or more hardware processors may be configured by software as a module that operates to perform the specified operations), (Poornachandran: at least in [0061] (See where the software may reside on a machine readable medium, the software when executed by the hardware of the module causes the hardware to perform the specified operations), [0066] (See where the machine readable medium may be non-volatile memory such as RAM, hard disks, or an Solid state drive)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2,4-5,9,11, 13-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Poornachandran, as applied above, and in view of US 2016/0364823 A1 Raymond Cao, which will from now on be referred to as Cao.
As per claim 2, Poornachandran teaches the limitations set forth above, however Poornachandran is moot as to the set up or verification process of the various user profiles utilized, therefore Poornachandran does not explicitly teach authenticating, by the service management system, the consumer upon receiving the service request. 
However, Cao teaches a similar ride sharing system which teaches this above aforementioned feature (Cao: at least in [0011] (See where the riders social network profile may be retrieved, and the system may verify the identity of the rider based on the characteristics, and provide access to the ride sharing vehicle upon authenticating the rider.), Additionally see [0164]-[0171] which describe security checking the users biographic information, behavioral information, the users connections, professional background, which determines a social reputation. Additionally the user can be authenticated, based on the biographic and behavioral information about the user))
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Poornachandran with these aforementioned teachings from Cao with the motivation that the ride sharing or taxi driver job is a turnoff for drivers, where taxi drivers are more likely to be assaulted or robbed than other types of workers, according to the occupational safety and health administration taxi drivers are 20 times more likely to be murdered on the job than other workers, thus security is 
As per claim 4, Poornachandran teaches selecting, by the service management system, the one or more service providers to be capable of providing the service to the consumer, from plurality of service providers (Poornachandran: at least in [0023] (See where the system may determine a candidate set of one or more drivers to fulfill the passengers ride request based upon a proximity to the passenger, such as drivers within a predetermined distance of the passenger.)
Note: Being within a predetermined distance of the passenger is understood to be a way to showcase a driver that is capable of fulfilling the passenger’s request.
However, Poornachandran is moot as whether these service providers have registered with the system, although the service providers are understood to be contributing in the system, Poornachandran does not explicitly state that the service providers are registered with the online servicing system.
Furthermore, Cao teaches a similar ride sharing system, where the users that contribute in the system are registered. (Cao: at least in [0068] (See where the user downloads the program into a smartphone device and then register the computing device with an on demand service system of the entity, where the application can receive information, and carry out the ride sharing system), additionally see [0236]-[0237] which discuss users ability to sign up with the platform)

As per claim 5, Poornachandran in view of Cao teach the limitations of claim 4, furthermore, Poornachandran teaches wherein selecting of the one or more service providers comprises: verifying availability status of each of the plurality of service providers; (Poornachandran: at least in [0016] (See where the ride sharing server may utilize data aggregation from one or more devices to aggregate sensor input data, and explicit user feedback, along with GPS devices to monitor drivers and passengers), [0021] (See where the driver location update module may receive updates from drivers on their locations and updates their profiles, these locations may be utilized to select a driver to meet a passenger’s needs), Also see [0023] where the drivers location information is used to determine whether the driver is a candidate capable of fulfilling the ride request based upon a proximity to the passenger))
validating current location data of each of the plurality of service providers with location data associated with the service request; (Poornachandran: at least in [0021] (See where the driver location update module receives updates from drivers on their locations and updates their profiles, where these locations may be used to select a driver to meet a passengers needs.) , [0034] (See where driver position updates may be 
and selecting the one or more service providers from the plurality of service providers based on verifying the availability status and validating the current location data. (Poornachandran: at least in [0023] (See where the ride sharing server may use the driver and passenger information, such as location information to match the passenger user with a driver user, where the geographic selection module may determine a candidate set of one or more drivers to fulfill the passengers ride request based upon a proximity to the passenger, the set may consist of drivers within a predetermined distance of the passenger, where this is determined based upon the driver location updates receives from the driver.))
As per claim 9, Poornachandran teaches identifying, by the service management system, the service request (Poornachandran: at least in [0033] (See where a tuple of collected information’s are utilized from different points in the ride sharing process, such as starting emotions, emotions during the ride, and emotions immediately after the ride, where the tuple of information is indexed and stored into a table that provides a predetermined rating based upon the tuple, where each combination of starting, during, and after, may have a corresponding rating be predetermined. ), additionally see [0039] and [0041] for more information on collecting user context and emotional states at different points in the ride sharing process.)
 and updating, by the service management system, the service data for the consumer, with new service context, in relation to the new service request. (Poornachandran: at least in [0030] (See where the during ride context of the users may be determined and a compatibility score may be generated based on the same model used in the pre-ride compatibility score and may be used to refine the model.),  [0033] (See where for each point during the ride sharing process, scores are collected based upon the user contexts, and the data affiliated with the driver or passenger is scores or rated based upon the change in emotional or context information during the trip) For an example see [0035] where context information is received from the drivers behavior and choices made during the ride, where the context information for this trip, are stored in the driver profiles data store for later matching with a passenger user, compatibility scoring, and recommendations.)
Furthermore, Poornachandran does not explicitly teach any form of identifying whether a service request is  to be one of new service request and existing service request; 
However, Cao does provide a similar ride sharing system, in which the system identifies time slots capable available for service requests to be selected and reserved , and allows for the system to show already reserved service requests for specific time slots per the schedule, therefore Cao teaches identifying new and existing service requests, and keeping said information up to date. (Cao: at least in [0196] (See where the on demand ride sharing scheduling platform helps deliver customers for businesses, the platform provides a one stop scheduling system for users to make appointments and connect with service providers, where the users will be automatically picked up by 
	As per claim 11: Claim 11 is a service management system. Claim 11 recites limitations that are parallel in nature to those addressed above in claim 2, which is directed to a method. Claim 11 is therefore rejected for the same reasons and rationale as set forth above in claim 2.
	As per claims 13-14 and 18: Claims 13-14, and 18 are a service management system. Claims 13-14 and 18 recites limitations that are parallel in nature to those addressed above in claims 4-5 and 9, which are directed to a method. Claims 13-14, and 18  is therefore rejected for the same reasons and rationale as set forth above in claims 4-5, and 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0206575 A1 Micah Shankle. Shankle generally discloses a skill sharing platform which allows for service providers to offer services based on geospatial areas, where customers are allowed to request service from a provider, and the service 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BENJAMIN WARREN whose telephone number is (571)272-8934.  The examiner can normally be reached on Monday-Friday; 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625